Case 1:14-cv-02887-JLK-MEH Document 181-18 Filed 05/30/19 USDC Colorado Page 1 of
                                       5




                        Exhibit O
Case 1:14-cv-02887-JLK-MEH Document 181-18 Filed 05/30/19 USDC Colorado Page 2 of
                                       5




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:14-cv-02887-JLK

   ALEJANDRO MENOCAL et al.,

          Plaintiffs,
   v.

   THE GEO GROUP, INC.,

          Defendant.


                 PLAINTIFFS’ SECOND SET OF REQUESTS FOR INSPECTION




          Pursuant to FRCP 34(a)(2), Class Members 1 request that they and/or their agents and

   attorneys be allowed to enter onto and inspect GEO’s Aurora Detention Facility (the “Property”)

   on January 21, 2019 at 10:00 a.m., or an agreed-upon time thereafter, for the purposes of

   inspecting, measuring, surveying, photographing, videotaping, testing, or sampling said property.

   The Class Members specifically request to inspect the following portions of the Property:

          1. All facilities used for administrative or disciplinary segregation of immigration

              detainees;

          2. All housing units occupied by any Class Member, including both individual cells and

              common areas;

          3. All areas, including but not limited to GEO’s on-site medical facility, laundry room,

              dining area, kitchen, law library, barbershop, intake area, solitary confinement unit,

              warehouses, any exterior or outdoor areas, and ICE and GEO offices, including, but


   1
    Class Members incorporate by reference the Definitions in Class Members’ First Set of Discovery
   Requests to Defendant, dated July 31, 2015.
Case 1:14-cv-02887-JLK-MEH Document 181-18 Filed 05/30/19 USDC Colorado Page 3 of
                                       5




            not limited to, conference rooms and break rooms, where any Class Member

            performed work, including cleaning, pursuant to the Housing Unit Sanitation Policy;

         4. All areas in which GEO stores or stored records and/or electronically-stored

            information (“ESI”); and

         5. All areas, including but not limited to GEO’s on-site medical facility, laundry room,

            dining area, kitchen, law library, barbershop, intake area, solitary confinement unit,

            warehouses, any exterior or outdoor areas, and ICE and GEO offices, including, but

            not limited to, conference rooms and break rooms where any Class Member

            performed work pursuant to the Voluntary Work Program.



   Dated: November 2, 2018                    By:    /s/ Juno Turner
                                                     Juno Turner
                                              Juno Turner
                                              Ossai Miazad
                                              Elizabeth Stork
                                              OUTTEN & GOLDEN LLP
                                              685 Third Avenue, 25th Floor
                                              New York, New York 10017
                                              Telephone: (212) 245-1000
                                              Facsimile: (212) 977-4005
                                              E-Mail: jturner@outtengolden.com
                                              E-Mail: om@outtengolden.com
                                              E-Mail: estork@outtengolden.com

                                              David Lopez
                                              OUTTEN & GOLDEN LLP
                                              601 Massachusetts Avenue NW
                                              Second Floor West Suite
                                              Washington, D.C. 20001
                                              Telephone: (202) 847-4400
                                              Facsimile: (202) 847-4410
                                              E-Mail: pdl@outtengolden.com

                                              Rachel Dempsey
                                              Adam Koshkin
                                              OUTTEN & GOLDEN LLP

                                                 2
Case 1:14-cv-02887-JLK-MEH Document 181-18 Filed 05/30/19 USDC Colorado Page 4 of
                                       5




                                     One California Street, 12th Floor
                                     San Francisco, CA 94111
                                     Telephone: (415) 638-8800
                                     Facsimile: (415) 638-8810
                                     E-Mail: rdempsey@outtengolden.com
                                     E-Mail: akoskin@outtengolden.com

                                     Alexander Hood
                                     David Seligman
                                     Andrew Schmidt
                                     TOWARDS JUSTICE
                                     1410 High St., Suite 300
                                     Denver, CO 80218
                                     (720) 441-2236
                                     alex@towardsjustice.org
                                     david@towardsjustice.org
                                     andy@towardsjustice.org

                                     R. Andrew Free
                                     LAW OFFICE OF R. ANDREW FREE
                                     P.O. Box 90568
                                     Nashville, TN 37209
                                     T: (844) 321-3221
                                     Andrew@ImmigrantCivilRights.com

                                     Brandt Milstein
                                     MILSTEIN LAW OFFICE
                                     595 Canyon Boulevard
                                     Boulder, CO 80302
                                     (303) 440-8780
                                     brandt@milsteinlawoffice.com

                                     Andrew Turner
                                     THE KELMAN BUESCHER FIRM
                                     600 Grant St., Suite 450
                                     Denver, CO 80203
                                     (303) 333-7751
                                     aturner@laborlawdenver.com




                                        3
Case 1:14-cv-02887-JLK-MEH Document 181-18 Filed 05/30/19 USDC Colorado Page 5 of
                                       5




                                     Hans Meyer
                                     MEYER LAW OFFICE, P.C.
                                     P.O. Box 40394
                                     Denver, CO 80204
                                     (303) 831-0817
                                     hans@themeyerlawoffice.com

                                     Class Counsel




                                        4
